ROBERT L. BLAND, Judge.
This claim was referred to the court of claims by the state road commission. The amount of the claim is $95.00. The state road commission recommends its payment. The attorney general approves its payment.
The claim is the outgrowth of a collision which occurred at Henshaw, in Kanawha county, on July 27, 1941, between state road commission truck No. 130-48 with an automobile owned by claimant, a resident of Julian, West Virginia. In consequence of the collision the frame of claimant’s car was broken, its body smashed, and its left front springs and tie rods broken.
Upon the record of the claim presented for our consideration the claimant is entitled to an award in the sum of ninety-five dollars ($95.00) which is now accordingly made in his favor.